Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting possession of controlled substances, smuggling and violation of telephone program procedures. The charges arose out of a confidential investiga*1013tion which disclosed that petitioner had established an ongoing procedure whereby quantities of marihuana and heroin were brought into the facility for sale to inmates. Petitioner challenges the sufficiency of the evidence presented against him, which consisted of the misbehavior report and the confidential information conveyed to the Hearing Officer by the correction officer who conducted the investigation leading to the instant charges.
It is well settled that substantial evidence may consist not only of a detailed misbehavior report by itself, but also of confidential information relayed to a hearing officer, so long as the officer has independently assessed the information as reliable and credible (see Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119 [1995]; Matter of Bosshart v Goord, 285 AD2d 781, 782 [2001]). Our review of the in camera material presented herein confirms that the Hearing Officer made the requisite independent assessment of its reliability and credibility before relying upon it as evidence of petitioner’s guilt (see Matter of Salahuddin v Selsky, 293 AD2d 900, 901 [2002], lv denied 98 NY2d 614 [2002]). As substantial evidence in the form of the misbehavior report and the confidential information showing petitioner’s involvement in a drug-smuggling operation supports the determination of petitioner’s guilt, it will not be disturbed. The remaining contentions raised herein have been reviewed and found to be without merit.
Cardona, P.J., Her cure, Spain, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.